Citation Nr: 0514003	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-01 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than October 16, 
2002, for a grant of service connection for the residuals of 
left shoulder surgeries due to recurrent dislocations (left 
shoulder disability).

2.  Entitlement to an effective date earlier than October 16, 
2002, for a grant of service connection for the residuals of 
a left ankle fracture (left ankle disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that granted service 
connection for left shoulder and left ankle disabilities, and 
assigned an initial 10 percent evaluation for both of these 
conditions, effective October 16, 2002.  The veteran 
perfected an appeal to the Board challenging the effective 
date assigned by the RO for service connection for these 
disabilities.


FINDINGS OF FACT

1.  The veteran was discharged from active duty in November 
2000.

2.  The veteran's original claim of service connection for 
left shoulder and left ankle disabilities were received on 
October 16, 2002.

3.  The veteran filed a power of attorney with VA in favor of 
The American Legion on October 16, 2002.

4.  In a June 2003 rating decision, the RO granted service 
connection for left shoulder and left ankle disabilities, 
each effective October 16, 2002, the date of receipt of the 
original claims.


CONCLUSIONS OF LAW

1.  The criteria for an effective earlier than October 16, 
2002, for a grant of service connection for left shoulder 
disability, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155(a), 3.400, 20.602 (2004).

2.  The criteria for an effective earlier than October 16, 
2002, for a grant of service connection for left ankle 
disability, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155(a), 3.400, 20.602 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03, 69 
Fed. Reg. 25,179 (2004).  This appeal stems from an original 
claim the veteran filed at the RO on October 16, 2002, 
seeking service connection for left shoulder and left ankle 
disabilities.  

Here, the veteran filed these claims of service connection 
for left shoulder and left ankle disabilities on October 16, 
2002, more than one year after his separation from service, 
and in the June 2003 rating action on appeal, the RO 
established service connection for both of these conditions 
and assigned October 16, 2002, i.e., the date the veteran's 
claim was received, as the effective date of service 
connection.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that even the 
failure to comply with the notice requirements of the VCAA is 
not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  

In addition, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him a VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  As discussed below, the Board has 
determined that, as a matter of law, the veteran is not 
entitled to an earlier effective date for service connection 
for his left shoulder and left ankle disabilities.  The Board 
therefore finds that any failure to comply with the VCAA is 
not prejudicial because the Act does not apply to this case.  
See VAOPGCPREC 5-04, 69 Fed. Reg. 59,989 (2004).

Background

The veteran was discharged from active duty on November 7, 
2000.  

A VA Form 21-4138, dated on November 5, 2001, indicates that 
the veteran filed an "informal claim" of service connection 
for bilateral shoulder injury; broken left ankle and residual 
problems; and dental trauma."  This claim was submitted on 
the veteran's behalf by an American Legion representative, 
ST, who was also affiliated with the Florida Department of 
Veterans Affairs (FDVA).

A VA Form 21-22, "Appointment of Veterans Service 
Organization As Claimant's Representative, in favor of The 
American Legion, is dated on July 25, 2002; however, was not 
received at the RO until October 16, 2002.  

On October 16, 2002, the veteran also filed a statement 
indicating, "The attached application for VA benefits is 
forwarded.  I injured both shoulders, my knees, ankles and my 
teeth on active duty.  Please process for SC for these 
ailments and any other medical conditions of record."  The 
statement is dated on July 25, 2002.  The veteran's VA Form 
21-526, "Veteran's Application For Compensation And/Or 
Pension," which is dated on February 20, 2002, was also 
received at the RO on October 16, 2002.

In a June 2003 rating action, the RO granted service 
connection for left shoulder and left ankle disabilities, and 
assigned initial 10 percent evaluations for both conditions, 
each effective October 16, 2002; the RO explained that it 
assigned October 16, 2002, as the effective date of the 
grants of service connection because that was the date the 
veteran's claim was received, since he filed his claims more 
than one year after his discharge from active duty.

In his July 2003 Notice of Disagreement (NOD), the veteran 
challenged the effective dates assigned by the RO, arguing 
that he filed an initial claim more than one year prior to 
the effective date of the grant of service connection for 
left shoulder and left ankle disabilities.  In support, he 
identified SR as a former VA employee who worked for the 
FDVA, and pointed out that a copy of his informal claim was 
in the claims folder.

An October 2003 VA Form 119, "Report of Contact," reflects 
that an employee of the Winston-Salem, North Carolina, RO 
contacted the St. Petersburg, Florida, RO to determine 
whether a power of attorney was on file prior to October 16, 
2002.  RO personnel at the St. Petersburg, Florida office 
responded that there was no power of attorney filed on behalf 
of the veteran.

In the November 2003, the RO noted the above and explained 
that because there was no power of attorney in effect on 
November 5, 2001, that form could not be accepted as an 
informal claim for service connection for left shoulder and 
left ankle disabilities.  In addition, the RO reiterated that 
because his original claim was filed on October 16, 2002, 
which was more than one year after his discharge from active 
duty, an earlier effective date for service connection was 
not available.

In his Substantive Appeal, the veteran again argued that he 
had filed a claim within one year of his discharge from 
active duty, and therefore an earlier effective date was 
warranted for service connection for his left shoulder and 
left ankle disabilities.




Analysis

As noted above, the veteran essentially argues that an 
earlier effective date is warranted for the grants of service 
connection for left shoulder and left ankle disability on the 
ground that he filed a claim seeking service connection for 
these conditions on November 5, 2001, i.e., within one year 
of his discharge from active duty on November 7, 2000.

Pursuant to 38 C.F.R. § 20.602, in order to designate a 
recognized organization as a representative, an appellant 
must execute a VA Form 21-22.  That form gives the 
organization power of attorney to represent the appellant.  
The regulation specifically states that the designation is 
effective when it is received at the agency of original 
jurisdiction, or if an appeal has been certified to the 
Board, at the Board.

Here, there is no evidence indicating that the November 5, 
2001, informal claim, which is not date stamped, was received 
by the RO prior to October 16, 2002.  In any event, because 
it was filed by a representative of the FDVA, and there was 
no power of attorney filed by that organization, prior to 
October 16, 2002, or indeed, since that time, as the RO has 
pointed out, the form, even if received on November 5, 2001, 
it could not constitute an informal claim of service 
connection for left shoulder and left ankle disabilities.  
Id.  In this regard, the Board observes that because SR was 
apparently also affiliated with The American Legion, and 
since no power of attorney was filed by that organization 
prior to October 16, 2002, for this same reason, the 
statement, dated on November 5, 2001, cannot constitute a 
claim of service connection for left shoulder or left ankle 
disability that was received prior to October 16, 2002.  Id.

Accordingly, the record shows that the veteran's original 
claim of entitlement to service connection for left shoulder 
and left ankle disabilities was received on October 16, 2002, 
and that in a June 2003 rating decision, the RO granted 
service connection for these conditions, each effective 
October 16, 2002, the date of receipt of the original claim.  

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

In light of the foregoing, notwithstanding the veteran's 
contentions, the Board reiterates that the record shows that 
he did not assert formally or informally assert a claim of 
service connection for either left shoulder disability or 
left ankle disability prior to October 16, 2002.  

Because it is the "unequivocal command" of 38 U.S.C.A. § 
5110(a) that the effective date of benefits cannot generally 
be earlier than the filing of an application therefor, 
Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999), and 
since the veteran did not submit a claim of service 
connection for either left shoulder disability or left ankle 
disability within one year of his discharge from active duty, 
the RO granted the earliest effective date for grants of 
service connection for left shoulder disability and left 
ankle disability that the law allows.

The Board notes for any original claim for service connection 
the general rule discussed above applies unless another 
specific exception applies.  No such exception is applicable 
in this case; accordingly, the earliest date that service 
connection could have been established for service connection 
for left shoulder and left ankle disabilities, was the date 
of receipt of the claims, here October 16, 2002, the date 
assigned by the RO.  See 38 U.S.C.A. § 5110(a).  

In light of the foregoing, entitlement to an effective date 
prior to October 16, 2002, for the grants of service 
connection for left shoulder and left ankle disabilities, is 
not warranted as a matter of law.  See Shields v. Brown, 
8 Vet. App. 346, 349 (1995) (an earlier effective date cannot 
be awarded in the absence of statutory authority); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a claim should 
be denied based on lack of legal merit if there is no 
entitlement under the law).  As such, the appeal must be 
denied.


ORDER

An effective date prior to October 16, 2002, for the grant of 
service connection for left shoulder disability, is denied.

An effective date prior to October 16, 2002, for the grant of 
service connection for left ankle disability, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


